internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 2-plr-113535-99 date date legend purchaser sellers target target date a date b date c purchaser’s company official plr-113535-99 outside tax professional authorized representatives business a business b business c country x y z this letter responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by purchaser to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to purchaser’s acquisition of the stocks of target and target sometimes hereinafter referred to collectively as the elections or election on date a additional information was received on date the material information submitted for consideration is summarized below purchaser is the common parent of a consolidate group that has a taxable_year ending on june and uses the accrual_method of accounting target and target are country x corporations the specific country of incorporation is set forth above in the redacted legend target was wholly owned by sellers and sellers owned z plr-113535-99 over percent of target sellers are individuals who are citizens and residents of country x and it is represented that each of the sellers is not a united_states_shareholder as defined in sec_951 purchaser target and target are engaged in businesses a b and c respectively prior to the below described acquisitions sellers and targets did not file u s income_tax returns and they were not subject_to u s income_taxation further neither target nor target was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a sellers and purchaser entered into two stock purchase agreements for purchaser to acquire all of sellers’ stock of target and target also on date a purchaser acquired all of the sellers’ stock of target pursuant to the stock purchase agreements for cash y shares of purchaser's stock and contingent payments of purchaser's stock in a fully taxable transaction also on date a purchaser acquired all of the sellers’ stock of target in exchange for cash and a contingent payment of purchaser's stock in a fully taxable transaction the elections were due on date b however for various reasons the elections were not filed on date c which is after the due_date for the elections authorized representatives discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections it is represented that purchaser was not related to sellers within the meaning of sec_338 and purchaser's acquisition of the stock of target and target each qualified as a qualified_stock_purchase as defined in sec_338 the period of limitations on assessments under sec_6501 has not expired for purchaser’s target 1's and target 2's taxable_year s in which the acquisition occurred the taxable years in which the elections should have been filed or any taxable_year s that would have been affected by the elections had they been timely filed sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in plr-113535-99 the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the elections is fixed by the regulations ie sec_1_338-1 and sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser to file the elections provided purchaser shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser’s company official outside tax professional and authorized representatives explain the plr-113535-99 circumstances that resulted in the failure_to_file valid elections the information establishes that tax professionals were responsible for the elections that purchaser relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that purchaser has established that it acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for purchaser to file the elections with respect to the acquisition of the stock of target and target as described above the above extension of time is conditioned on the taxpayers' purchaser’s and and if they have any u s tax_liability sellers’ tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' tax_liability is lower sec_301_9100-3 purchaser should file the elections in accordance with sec_1_338-1 and sec_1 g that is new elections on form sec_8023 not forms 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form a copy of this letter should be attached to the election forms purchaser and target and target must file or amend if and as applicable its applicable returns to report the acquisitions as sec_338 transactions and to attach a copy of the form sec_8023 and a copy of this letter see sec_1_338-1 and1 g and announcement 1998_2_irb_38 no opinion is expressed as to whether purchaser's acquisition of the target and target stock qualifies as a qualified_stock_purchase whether the acquisition of the target and target stock qualifies for sec_338 treatment and if the acquisition of the target and target stock qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by such target corporations on their deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above plr-113535-99 ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to powers of attorney on file in this office a copy of this letter is being sent to the authorized representative who is first listed on the powers sincerely yours assistant chief_counsel corporate by deputy assistant chief_counsel corporate
